Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the reply filed September 29, 2022.
	Claims 27-43 are currently pending and are under examination.
	Benefit of priority is to September 5, 2017.

Withdrawal of Objections and Rejections
The objection to the disclosure is withdrawn.
The objection to Claims 30 is withdrawn.
The rejection of Claims 27-41 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.


Maintenance of Objections and Rejections
Claim 40 is objected to because of the following informalities:  
In Claim 40, a comma should be placed between “radionucleotides” and “a metal chelating agent”.
Appropriate correction is required.

Applicants state that Claim 40 has been amended to overcome this objection. In response, Claim 40 has not been amended to add the comma and the status of Claim 40 is “Previously presented”.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27-43 is/are rejected under 35 U.S.C. 102a1as being anticipated by:
Bauzon et al. (IDS; WO 2014/151683).
Bauzon et al. teach molecules comprising the protein S GLA and EGF domains (page 3, para. 1; page 17 under 5. Protein S) linked to a payload (that is a fluorescent label, chemiluminescent,label, radiolabel, and enzyme, a dye, or a ligand (page 3, para. 1; Claims 27, 29) and a drug, reporter molecules (page 26, para. 1) and a metal chelate (page 28, para. 3; Claim 39, 40, 41, 43). See page 24 at E. Linkers wherein crosslinking is conjugation; see page 26, para. 1 for drug conjugations (Claim 38). Bauzon et al. teach the GLA component that is Bauzon SEQ ID NO: 5 that is identical to instant SEQ ID NO: 6 (Claim 28).
While Bauzon et al. teach cellular delivery of the molecule, the cells are not part of the claimed intracellular delivery molecule comprising a GLA component that is the proteins S GLA and RGF domains and payload; rather, the cells are a downstream or ‘use’ activity for the intracellular delivery molecule. Therefore, Claims 30-37 are included in this rejection because reference to cells does not alter the intracellular delivery molecule.

Applicants urge that Bauzon et al. did not recognize that the moiety of the conjugate:
	Moiety:: Protein S GLA domain– Protein S EGF Domain
would be delivered into a cell and therefore the use of this conjugate for targeting a cell membrane phosphatidylserine is not a teaching of intracellular delivery of the claimed Payload that would occur as the conjugate is presently claimed:
	Payload :: Protein GLA domain – Protein S EGF Domain

	The moiety (the Examiner is choosing this umbrella term to encompass the list of conjugants to be conjugated to the GLA domain) of Bauzon et al. is stated to be a fluorescent label, chemiluminescent,label, radiolabel, and enzyme, a dye, or a ligand, a drug, reporter molecules, and a metal chelate. The instant claims state that the payload is drug or biological therapeutic, a toxin, a polymer, biologically active proteins, a drug, radionuclides a metal chelating agent, nanoparticles, reporter groups, and a label. The moieties and the payloads are the effectively the same
	Whether Bauzon et al. recognized that the binding of the GLA domain to the cell membrane phosphatidylserine when it is conjugated to a moiety listed in in Bauzon et al. would result in the intracellular delivery of the moiety does not change the structure of the conjugated molecule, nor the function. The Examiner refers to the MPEP, as provided below.

MPEP 2112    Requirements of Rejection Based on Inherency; Burden of Proof [R-08.2012] 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983). 
I.   SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY 
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.” Id. See also MPEP § 2112.01 with regard to inherency and product-by-process claims and MPEP § 2141.02 with regard to inherency and rejections under 35 U.S.C. 103. 

II.   INHERENT FEATURE NEED NOT BE RECOGNIZED AT THE TIME OF THE INVENTION 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) (“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention.”); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999) (“If a product that is offered for sale inherently possesses each of the limitations of the claims, then the invention is on sale, whether or not the parties to the transaction recognize that the product possesses the claimed characteristics.”); Atlas Powder Co. v. Ireco, Inc., 190 F.3d 1342, 1348-49, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999) (“Because ‘sufficient aeration’ was inherent in the prior art, it is irrelevant that the prior art did not recognize the key aspect of [the] invention.... An inherent structure, composition, or function is not necessarily known.”); SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d 1331, 1343-44, 74 USPQ2d 1398, 1406-07 (Fed. Cir. 2005) (holding that a prior art patent to an anhydrous form of a compound “inherently” anticipated the claimed hemihydrate form of the compound because practicing the process in the prior art to manufacture the anhydrous compound “inherently results in at least trace amounts of” the claimed hemihydrate even if the prior art did not discuss or recognize the hemihydrate). 
III.   A REJECTION UNDER 35 U.S.C. 102/103 CAN BE MADE WHEN THE PRIOR ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS SILENT AS TO AN INHERENT CHARACTERISTIC 
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102/103 rejection is appropriate for these types of claims as well as for composition claims. 
	



The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 27-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-6 of U.S. Patent No. 9,694,048. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant claims are drawn to an intracellular delivery molecule that is used in the method for targeting cell membrane phosphatidyl serine. There was no restriction in the application for patent and therefore ‘048 does not enjoy a “safe harbor” under Rule 121 that may have been in place had a restriction between the methods and molecule been made.

Claims 27-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-14 of U.S. Patent No. 10,894,075. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant claims are drawn to an intracellular delivery molecule that is used in the method for targeting cell membrane phosphatidyl serine. There was no restriction in the application for patent and therefore ‘075 does not enjoy a “safe harbor” under Rule 121 that may have been in place had a restriction between the methods and molecule been made.

Claims 27-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-13 of U.S. Patent No. 10,925,926. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant claims are drawn to an intracellular delivery molecule that is encompassed by the patented polypeptide that binds to phosphatidyl serine on cell membranes comprising the protein S GLA and EGF domains and a payload that is a therapeutic agent.

Applicants urge that for the same reasons that Bauzon et al. is not art against the invention because Bauzon et al. is silent regarding intracellular delivery of the “moiety”, these ODP over the three patents are also overcome. The Examiner’s response as set forth above is re-iterated herein. Also, let us consider that if a patent were granted on, say, pegylated growth hormone having long bone activity, then another patent to the same pegylated growth hormone further found to have insulinotropic activity should not be issued. 


Claim 27-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-25 of copending Application No. 16/643,942. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant claims are drawn to an intracellular delivery molecule that is used in the method for targeting a stem cell membrane phosphatidyl serine. There is no restriction in the currently un-assigned application for patent and therefore ‘942 does not enjoy a “safe harbor” under Rule 121 that may have been in place had a restriction between the methods and molecule been made.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 27-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-12, 14-16,18, 19, 21-27, and 29-31 of copending Application No. 16/643,997. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant claims are drawn to an intracellular delivery molecule that is used in the method for targeting extracellular vesicles with surface exposed phosphatidyl serine. There is no restriction in the currently un-assigned application for patent and therefore ‘942 does not enjoy a “safe harbor” under Rule 121 that may have been in place had a restriction between the methods and molecule been made.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 27-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 46-59 of copending Application No. 17/032,162. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant claims are drawn to an intracellular delivery molecule that is encompassed by the polypeptide for targeting phosphatidyl serine on cell membranes comprising the protein S GLA and EGF domains and a payload that is a proteinaceous sequence that is a fluorescent label, chemiluminescent,label, radiolabel, and enzyme, a dye, or a ligand.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 27-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 36-51 of copending Application No. 17/126,282. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant claims are drawn to an intracellular delivery molecule that is encompassed by the polypeptide for targeting phosphatidyl serine on cell membranes comprising the protein S GLA and EGF domains and a payload that is a payload that is a fluorescent label, chemiluminescent,label, radiolabel, and enzyme, a dye, or a ligand, for example.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicants urge that the provisional rejections be held in abeyance until at least one of the involved applications has been allowed.

New Rejection:
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
	Claim 43 states that the intracellular delivery molecule is a “a pro-form that is only activated inside the cell” (this limitation was previously in Claim 27 and was discussed in the 112/2 rejection in the previous Office Action).  Claim 27 states that the intracellular delivery molecule comprises the protein S GLA or active fragment thereof and EGF domains but does not comprise an active catalytic domain from “a GLA protein”. 
	There are 54 words that are the word “form” or comprise the word “form” such as neoformans or formulation. Searching to better understand what is intended by the phrasing “a pro-form that is only activated inside the cell”, two instances within the specification appear to provide insight.  The specification at page 2, [0009], teaches that therapeutic agents may be provided in a "pro" form that is only activated inside cells, which may increase the therapeutic window and, for example, allow larger doses to be delivered and/or may further reduce off target effects. At page 8, last line, the payload is converted to an active form inside the cell and at page 9, top, wherein conversion (of the payload) to the active form is performed by an enzyme.
	The confusion appears to be that Claim 43 presents the entire intracellular delivery molecule is activated, and the only limitation in Claim 27 is that the molecule comprise:
Payload :: Protein S “active” GLA domain (ie, active fragment) – Protein S EGF Domain
	Thus, the focus is on this GLA domain because it is the only ‘active’ aspect of the intracellular delivery molecule and its activation inside the cell is confusing.
	It may be that Claim 43 should be written as ‘wherein the payload is provided in a pro form that is only activated inside the cell”. Also, Claim 43 could depend from claims that further describe the payload of Claim 27, such as Claims 39 or 40.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656